Exhibit 10.2

4,848,485 SHARES OF COMMON STOCK

of

IMMUNOMEDICS, INC.

PLACEMENT AGENT AGREEMENT

May 1, 2007

LAZARD CAPITAL MARKETS LLC

30 Rockefeller Plaza

New York, New York 10020

Dear Sirs:

1. INTRODUCTION. Immunomedics, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the purchasers, pursuant to the terms and
conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of
4,848,485 shares of common stock, $0.01 par value per share (the “Common Stock”)
of the Company. The aggregate of 4,848,485 shares so proposed to be sold is
hereinafter referred to as the “Stock.” The Company hereby confirms its
agreement with Lazard Capital Markets LLC to act as Placement Agent (“LCM,” or
the “Placement Agent”) in accordance with the terms and conditions hereof.

2. AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:

2.1 The Company has authorized and hereby acknowledges that the Placement Agent
has acted as its exclusive agent to solicit offers for the purchase of all or
part of the Stock from the Company in connection with the proposed offering of
the Stock (the “Offering”). Until the Closing Date (as defined in Section 4
hereof), the Company shall not, without the prior consent of the Placement
Agent, solicit or accept offers to purchase Stock otherwise than through the
Placement Agent. LCM may utilize the expertise of Lazard Frères & Co. LLC in
connection with LCM’s placement agent activities.

2.2 The Company hereby acknowledges that the Placement Agent, as agent of the
Company, used its commercially reasonable efforts to solicit offers to purchase
the Stock from the Company on the terms and subject to the conditions set forth
in the Prospectus (as defined below). The Placement Agent shall use commercially
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Stock was solicited by the Placement Agent and
accepted by the Company, but the Placement Agent shall not, except as otherwise
provided in this Agreement, be obligated to disclose the identity of any
potential purchaser or have any liability to the Company in the event any such
purchase is not consummated for any reason. Under no circumstances will the
Placement Agent be obligated to underwrite or purchase any Stock for its own
account and, in soliciting purchases of Stock, the Placement Agent acted solely
as the Company’s agent and not as principal. Notwithstanding the foregoing and
except as otherwise provided in Section 2.3, it is understood and agreed that
the Placement Agent (or its affiliates) may, solely at its discretion and
without any obligation to do so, purchase Stock as principal.



--------------------------------------------------------------------------------

2.3 Subject to the provisions of this Section 2, offers for the purchase of
Stock were solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deemed advisable. The Placement
Agent shall communicate to the Company, orally or in writing, each reasonable
offer to purchase Stock received by it as agent of the Company. The Company
shall have the sole right to accept offers to purchase the Stock and may reject
any such offer, in whole or in part. The Placement Agent has the right, in its
discretion reasonably exercised, without notice to the Company, to reject any
offer to purchase Stock received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.

2.4 The Stock is being sold to the Purchasers at a price of $4.95 per share. The
purchases of the Stock by the Purchasers shall be evidenced by the execution of
Subscription Agreements by each of the Purchasers and the Company.

2.5 As compensation for services rendered, on the Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Placement Agent by wire transfer
of immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount equal to five and six tenths percent
(5.6%) of the gross proceeds received by the Company from the sale of the Stock
on such Closing Date.

2.6 No Stock which the Company has agreed to sell pursuant to this Agreement and
the Subscription Agreements shall be deemed to have been purchased and paid for,
or sold by the Company, until such Stock shall have been delivered to the
Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver Stock to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in
Section 8(c) herein.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to, and agrees with, the Placement Agent and the Purchasers that:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-114810), which
became effective as of May 25, 2004 (the “Effective Date”), including a base
prospectus relating to the Stock (the “Base Prospectus”), and such amendments
and supplements thereto as may have been required to the date of this Agreement.
The term “Registration Statement” as used in this Agreement means the
registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430A of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the Rules and Regulations of the Commission, will file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) of
the Rules and Regulations. The term “Prospectus” as used in this Agreement means
the Prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, or, if the Prospectus is
not to be filed with the Commission pursuant to Rule 424(b), the Prospectus in
the form included as part of the Registration Statement as of the Effective
Date, except that if any revised prospectus or prospectus supplement shall be
provided to the Placement Agent by the Company for use in connection with the
offering and sale of the Stock which differs from the Prospectus (whether or not
such revised prospectus or prospectus supplement is required to be filed by the
Company

 

2



--------------------------------------------------------------------------------

pursuant to Rule 424(b) of the Rules and Regulations), the term “Prospectus”
shall refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Placement Agent for such
use. Any preliminary prospectus or prospectus subject to completion included in
the Registration Statement or filed with the Commission pursuant to Rule 424 of
the Rules and Regulations is hereafter called a “Preliminary Prospectus.” Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed. If the Company has filed an abbreviated
registration statement to register additional Stock pursuant to Rule 462(b) of
the Rules and Regulations (the “462(b) Registration Statement”), then any
reference herein to the Registration Statement shall also be deemed to include
such 462(b) Registration Statement.

(b) As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, and the Pricing Prospectus (as defined below)
and the information included on Schedule A hereto, all considered together
(collectively, the “General Disclosure Package”), (ii) any individual Limited
Use Free Writing Prospectus (as defined below) nor (iii) the bona fide
electronic road show (as defined in Rule 433(h)(5) of the Rules and Regulations)
that has been made available without restriction to any person, when considered
together with the General Disclosure Package, included or will include, any
untrue statement of a material fact or omitted or as of the Closing Date will
omit, to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to information contained in or omitted from any Issuer Free
Writing Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 17). As used in this
paragraph (b) and elsewhere in this Agreement:

“Applicable Time” means 6:05 P.M., New York time, on the date of this Agreement
or such other time as agreed to by the Company and Placement Agent.

“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Stock in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

 

3



--------------------------------------------------------------------------------

(c) No order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus relating to the Offering has
been issued by the Commission, and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act has been instituted or threatened by the
Commission, and each Preliminary Prospectus, at the time of filing thereof,
conformed in all material respects to the requirements of the Securities Act and
the Rules and Regulations, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 17).

(d) At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at the Closing Date, the Registration Statement
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Prospectus, at the time the Prospectus was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this paragraph (d) shall
not apply to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17).

(e) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Stock or until any earlier date that the Company notified or notifies the
Placement Agent as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading. The foregoing sentence does
not apply to statements in or omissions from any Issuer Free Writing Prospectus
in reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 17).

(f) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and any further documents so filed
and incorporated by reference in the Prospectus, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the

 

4



--------------------------------------------------------------------------------

requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

(g) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Preliminary Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 5(b) below. The Company
will file with the Commission all Issuer Free Writing Prospectuses (other than a
“road show,” as defined in Rule 433(d)(8) of the Rules and Regulations), if any,
as required and in the time and manner required under Rules 163(b)(2) and 433(d)
of the Rules and Regulations.

(h) The Company and each Subsidiary (as defined below) has been duly organized
and is validly existing as a corporation, or other legal entity, in good
standing (or the foreign equivalent thereof) under the laws of its jurisdiction
of organization. The Company and each Subsidiary is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which its ownership or lease of property or the conduct of its business
requires such qualification and has all power and authority necessary to own or
hold its properties and to conduct the business in which it is engaged, except
where the failure to so qualify or have such power or authority (i) would not
have or reasonably be expected to result in, singularly or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, assets or business or prospects of the Company or any Subsidiary,
taken as a whole, or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by this Agreement, the General Disclosure Package or
the Prospectus (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”). The Company owns or controls, directly or indirectly, only the
following corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities: (i) IBC Pharmaceuticals,
Inc., a Delaware corporation, (ii) Immunomedics B.V., a Netherlands private
limited liability company and (iii) Immunomedics GmbH, a German private limited
company (each, a “Subsidiary”).

(i) The Company has the full right, power and authority to enter into each of
this Agreement, the Subscription Agreements and that certain Escrow Agreement
(the “Escrow Agreement”) dated as of the date hereof by and among the Company,
the Placement Agent and the escrow agent named therein, and to perform and to
discharge its obligations hereunder and thereunder; and each of this Agreement,
the Escrow Agreement and each of the Subscription Agreements has been duly
authorized, executed and delivered by the Company, and constitutes a valid and
binding obligation of the Company enforceable in accordance with its terms
except as the enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law relating to or affecting creditors’
rights generally or by general equitable principles.

(j) The Stock to be issued and sold by the Company to the Purchasers hereunder
and under the Subscription Agreements has been duly authorized and, when issued
and delivered against payment therefor as provided herein and in the
Subscription Agreements, will be validly issued, fully paid and nonassessable
and will be free of any statutory and contractual preemptive rights, resale
rights, rights of first refusal and similar rights and will conform in all
material respects to the description thereof contained in the General Disclosure
Package and the Prospectus.

(k) The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued shares of capital stock of the Company have
been duly authorized and issued, are fully paid and non-assessable, have been
validly issued in compliance

 

5



--------------------------------------------------------------------------------

with federal and state securities laws, and conform in all material respects to
the description thereof contained in the General Disclosure Package and the
Prospectus. As of March 31, 2007, there were 69,804,128 shares of Common Stock
issued and outstanding and no shares of Preferred Stock, par value $0.01 of the
Company issued and outstanding and an aggregate of 8,412,944 shares of Common
Stock were issuable upon the exercise of all options, warrants and convertible
securities outstanding as of such date. Since such date, the Company has not
issued any securities, other than Common Stock of the Company issued pursuant to
the exercise of stock options previously outstanding under the Company’s stock
option plans, the issuance of restricted Common Stock pursuant to employee stock
purchase plans, Common Stock issued pursuant to the conversion of the Company’s
outstanding 5% Senior Convertible Notes, due 2008 or Common Stock issued
pursuant to the exercise of the Company’s outstanding warrants issued in
connection with the Company’s 5% Senior Convertible Notes, due 2008. All of the
Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in compliance with United States federal and
state securities laws. None of the outstanding shares of Common Stock was issued
in violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding shares of capital stock, options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any Subsidiary other than those described above or
accurately described in the General Disclosure Package. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, as described in the General
Disclosure Package and the Prospectus, accurately and fairly present the
information required to be shown with respect to such plans, arrangements,
options and rights.

(l) All the outstanding shares of capital stock of each Subsidiary have been
duly authorized and validly issued, are fully paid and nonassessable and, except
to the extent set forth in the General Disclosure Package or the Prospectus, are
owned by the Company directly or indirectly through one or more wholly-owned
subsidiaries, free and clear of any claim, lien, encumbrance, security interest,
restriction upon voting or transfer or any other claim of any third party.

(m) The execution, delivery and performance of this Agreement, the Subscription
Agreements and the Escrow Agreement by the Company, the issue and sale of the
Stock by the Company and the consummation of the transactions contemplated
hereby and thereby will not (with or without notice or lapse of time or both)
conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default or Debt Repayment Triggering Event (as
defined below) under, give rise to any right of termination or other right or
the cancellation or acceleration of any right or obligation or loss of a benefit
under, or give rise to the creation or imposition of any lien, encumbrance,
security interest, claim or charge upon any property or assets of the Company or
any Subsidiary pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of the property or assets of the Company or any Subsidiary is subject,
nor will such actions result in any violation of the provisions of the charter
or by-laws (or analogous governing instruments, as applicable) of the Company or
any Subsidiary or any law, statute, rule, regulation, judgment, order or decree
of any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their properties or
assets. A “Debt Repayment Triggering Event” means any event or condition that
gives, or with the giving of notice or lapse of time would give the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any
Subsidiary.

 

6



--------------------------------------------------------------------------------

(n) Except for the registration of the Stock under the Securities Act and such
consents, approvals, authorizations, registrations or qualifications as may be
required under the Exchange Act and applicable state or foreign securities laws,
the National Association of Securities Dealers, Inc. and the Nasdaq Global
Market (“Nasdaq GM”) in connection with the offering and sale of the Stock by
the Company, no consent, approval, authorization or order of, or filing,
qualification or registration with, any court or governmental agency or body,
foreign or domestic, which has not been made, obtained or taken and is not in
full force and effect, is required for the execution, delivery and performance
of this Agreement, the Subscription Agreements and the Escrow Agreement by the
Company, the offer or sale of the Stock or the consummation of the transactions
contemplated hereby or thereby.

(o) Ernst & Young LLP, has issued an opinion on the financial statements
included or incorporated by reference in the Registration Statement, and have
audited the Company’s internal control over financial reporting and management’s
assessment thereof, is an independent registered public accounting firm as
required by the Securities Act and the Rules and Regulations and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”). Except as
disclosed in the Registration Statement and as pre-approved in accordance with
the requirements set forth in Section 10A of the Exchange Act, Ernst & Young LLP
has not been engaged to perform any “ prohibited activities” (as defined in
Section 10A of the Exchange Act) on behalf of the Company.

(p) The financial statements, together with the related notes, included or
incorporated by reference in the General Disclosure Package, the Prospectus and
in the Registration Statement fairly present in all material respects the
financial position and the results of operations and changes in financial
position of the Company and its consolidated subsidiaries and other consolidated
entities at the respective dates or for the respective periods therein
specified. Such statements and related notes and schedules have been prepared in
accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes included or incorporated by
reference in the General Disclosure Package. The financial statements, together
with the related notes and schedules, included or incorporated by reference in
the General Disclosure Package and the Prospectus comply in all material
respects with the Securities Act, the Exchange Act, and the Rules and
Regulations and the rules and regulations under the Exchange Act. No other
financial statements or supporting schedules or exhibits are required by the
Securities Act or the Rules and Regulations to be described, or included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus. There is no pro forma or as adjusted financial
information which is required to be included in the Registration Statement, the
General Disclosure Package, or and the Prospectus or a document incorporated by
reference therein in accordance with the Securities Act and the Rules and
Regulations which has not been included or incorporated as so required. The pro
forma and pro forma as adjusted financial information and the related notes
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus have been properly compiled and prepared
in accordance with the applicable requirements of the Securities Act and the
Rules and Regulations and present in all material respects fairly the
information shown therein, and the assumptions used in the preparation thereof
are reasonable and the adjustments used therein are appropriate to give effect
to the transactions and circumstances referred to therein.

(q) Neither the Company nor any Subsidiary has sustained, since the date of the
latest audited financial statements included or incorporated by reference in the
General Disclosure Package, any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the General

 

7



--------------------------------------------------------------------------------

Disclosure Package; and, since such date, there has not been any material change
in the capital stock or long-term debt of the Company or any Subsidiary, or any
material adverse changes, or any development involving a prospective material
adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, stockholders’ equity or results of
operations of the Company or any Subsidiary, otherwise than as set forth or
contemplated in the General Disclosure Package.

(r) Except as set forth in the General Disclosure Package, there is no legal or
governmental proceeding to which the Company or any Subsidiary is a party or of
which any property or assets of the Company or any Subsidiary is the subject,
including any proceeding before the United States Food and Drug Administration
of the U.S. Department of Health and Human Services (“FDA”) or comparable
federal, state, local or foreign governmental bodies (it being understood that
the interaction between the Company and the FDA and such comparable governmental
bodies relating to the clinical development and product approval process shall
not be deemed proceedings for purposes of this representation), which is
required to be described in the Registration Statement, the General Disclosure
Package or the Prospectus or a document incorporated by reference therein and is
not described therein, or which, singularly or in the aggregate, if determined
adversely to the Company or any Subsidiary, could reasonably be expected to have
a Material Adverse Effect; and to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others. The Company and each Subsidiary is in compliance with all
applicable federal, state, local and foreign laws, regulations, orders and
decrees governing its business as prescribed by the FDA, or any other federal,
state or foreign agencies or bodies engaged in the regulation of pharmaceuticals
or biohazardous substances or materials, except where noncompliance would not,
singularly or in the aggregate, have a Material Adverse Effect. All preclinical
and clinical studies conducted by or on behalf of the Company and any Subsidiary
to support approval for commercialization of the Company’s or any Subsidiary’s
products have been conducted by the Company or any Subsidiary, as applicable, or
to the Company’s knowledge by third parties, in compliance with all applicable
federal, state or foreign laws, rules, orders and regulations, except for such
failure or failures to be in compliance as could not reasonably be expected to
have, singularly or in the aggregate, a Material Adverse Effect.

(s) Neither the Company nor any Subsidiary is in (i) violation of its charter or
by-laws (or analogous governing instrument, as applicable), (ii) default in any
respect, and no event has occurred which, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement, lease or other agreement or instrument to which it is a party or
by which it is bound or to which any of its property or assets is subject or
(iii) violation in any respect of any law, ordinance, governmental rule,
regulation or court order, decree or judgment to which it or its property or
assets may be subject (including, without limitation, those administered by the
FDA or by any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA), except in
the case of clauses (ii) and (iii) of this paragraph (r), for any violations or
defaults which, singularly or in the aggregate, would not have a Material
Adverse Effect.

(t) The Company and each Subsidiary possesses all licenses, certificates,
authorizations and permits issued by, and have made all declarations and filings
with, the appropriate local, state, federal or foreign regulatory agencies or
bodies (including, without limitation, those administered by the FDA or by any
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) that are necessary or desirable
for the ownership or lease of its properties or the conduct of its businesses as
described in the General Disclosure Package and the Prospectus (collectively,
the “Governmental Permits”) except where any failures to possess or make the
same, singularly or

 

8



--------------------------------------------------------------------------------

in the aggregate, would not have a Material Adverse Effect. The Company and each
Subsidiary is in compliance with all such Governmental Permits; all such
Governmental Permits are valid and in full force and effect, except where the
validity or failure to be in full force and effect would not, singularly or in
the aggregate, have a Material Adverse Effect. To the Company’s knowledge, all
such Governmental Permits are free and clear of any restriction or condition
that are in addition to, or materially different from those normally applicable
to similar licenses, certificates, authorizations and permits. Neither the
Company nor any Subsidiary has received notification of any revocation or
modification (or proceedings related thereto) of any such Governmental Permit
and the Company has no reason to believe that any such Governmental Permit will
not be renewed. The studies, tests and preclinical or clinical trials conducted
by or on behalf of the Company that are described in the General Disclosure
Package and the Prospectus (the “Company Studies and Trials”) were and, if still
pending, are being, conducted in all material respects in accordance with
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional scientific standards; the descriptions of the results of
the Company Studies and Trials contained in the General Disclosure Package and
Prospectus are accurate in all material respects; and the Company has not
received any notices or correspondence with the FDA or any foreign, state or
local governmental body exercising comparable authority requiring the
termination, suspension or material modification of any Company Studies and
Trials that termination, suspension or material modification would reasonably be
expected to have a Material Adverse Effect.

(u) Neither the Company nor any Subsidiary is or, after giving effect to the
offering of the Stock and the application of the proceeds thereof as described
in the General Disclosure Package and the Prospectus, will become an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

(v) Neither the Company, nor any Subsidiary nor, to the Company’s knowledge, any
of the Company’s or any Subsidiary’s officers, directors or affiliates has taken
or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which might in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.

(w) The Company and each Subsidiary owns or possesses the valid right to use all
(i) valid and enforceable patents, patent applications, trademarks, trademark
registrations, service marks, service mark registrations, Internet domain name
registrations, copyrights, copyright registrations, licenses, trade secret
rights (“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trade marks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the General
Disclosure Package and the Prospectus. Neither the Company nor any Subsidiary
has received any opinion from their legal counsel concluding that any activities
of their respective businesses infringe, misappropriate, or otherwise violate,
valid and enforceable Intellectual Property Rights of any other person that is
reasonably likely to result, individually or in aggregate, in a Material Adverse
Effect, and have not received written notice of any challenge, which is to their
knowledge still pending, by any other person to the rights of the Company and
each Subsidiary with respect to any Intellectual Property Rights or Intellectual
Property Assets owned or used by the Company or any Subsidiary that is
reasonably likely to result, individually or in aggregate, in a Material Adverse
Effect. To the knowledge of the Company, neither the Company’s nor any
Subsidiary’s respective business as now conducted give rise to any infringement
of, any

 

9



--------------------------------------------------------------------------------

misappropriation of, or other violation of, any valid and enforceable
Intellectual Property Rights of any other person that is reasonably likely to
result, individually or in aggregate, in a Material Adverse Effect. All licenses
for the use of the Intellectual Property Rights described in the General
Disclosure Package and the Prospectus are to the Company’s knowledge valid,
binding upon, and enforceable by or against the parties thereto in accordance to
its terms. The Company and each Subsidiary has complied in all material respects
with, and is not in breach nor has received any asserted or threatened claim of
breach of any Intellectual Property Rights, and the Company and each Subsidiary
has no knowledge of any breach or anticipated breach by any other person to any
Intellectual Property Rights that is reasonably likely to result, individually
or in aggregate, in a Material Adverse Effect. Except as described in the
General Disclosure Package, no claim has been made against the Company or any
Subsidiary alleging the infringement by the Company of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person that is reasonably
likely, individually or in the aggregate, to result in a Material Adverse
Effect. The Company has taken all reasonable steps to protect, maintain and
safeguard its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements. The consummation of
the transactions contemplated by this Agreement will not result in the loss of,
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s or any Subsidiary’s
right to own, use or hold for use any of the Intellectual Property Rights as
owned, used or held for use in the conduct of their respective businesses as
currently conducted. With respect to the use of the software in the Company’s
and each Subsidiary’s respective business as currently conducted, neither the
Company nor any Subsidiary has experienced any material defects in such software
including any material error or omission in the processing of any transactions
other than defects which have been corrected, and to the knowledge of the
Company and each Subsidiary, no such software contains any device or feature
designed to disrupt, disable, or otherwise impair the functioning of any
software or is subject to the terms of any “open source” or other similar
license that provides for the source code of the software to be publicly
distributed or dedicated to the public. The Company and each Subsidiary has at
all times complied in all material respects with all applicable laws relating to
privacy, data protection, and the collection and use of personal information
collected, used or held for use by the Company and each Subsidiary in the
conduct of the Company’s each Subsidiary’s respective business. No claims have
been asserted or threatened against the Company or any Subsidiary alleging a
violation of any person’s privacy or personal information or data rights and the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use,
by the Company and any Subsidiary in the conduct of the Company’s and each
Subsidiary’s respective business. The Company and each Subsidiary takes
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse. The Company and each
Subsidiary has taken all necessary actions to obtain ownership of all works of
authorship and inventions made by their employees, consultants and contractors
during the time they were employed by or under contract with the Company or any
Subsidiary and which relate to the Company’s and each Subsidiary’s business.

(x) The Company and each Subsidiary has good and marketable title in fee simple
to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and any
Subsidiary, in each case free and clear of all liens, encumbrances, security
interests, claims and defects that do not, singularly or in the aggregate,
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or any Subsidiary;
and all of the leases and subleases material to the business of the Company and
any Subsidiary, and under which the Company or any Subsidiary holds properties
described in the General Disclosure Package and the

 

10



--------------------------------------------------------------------------------

Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any Subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

(y) No labor disturbance by the employees of the Company or any Subsidiary
exists or, to the Company’s knowledge, is imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its or
any Subsidiary’s principal suppliers, manufacturers, customers or contractors,
that could reasonably be expected, singularly or in the aggregate, to have a
Material Adverse Effect. The Company is not aware that any key employee or
significant group of employees of the Company or any Subsidiary plans to
terminate employment with the Company or any Subsidiary.

(z) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any Subsidiary which could,
singularly or in the aggregate, have a Material Adverse Effect. Each employee
benefit plan of the Company or any Subsidiary is in compliance in all material
respects with applicable law, including ERISA and the Code. The Company and each
Subsidiary has not incurred and could not reasonably be expected to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA). Each pension plan for
which the Company or any Subsidiary would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which could, singularly or in
the aggregate, cause the loss of such qualification.

(aa) The Company and each Subsidiary is in compliance in all material respects
with all foreign, federal, state and local rules, laws and regulations relating
to the use, treatment, storage and disposal of hazardous or toxic substances or
waste and protection of health and safety or the environment which are
applicable to its businesses (“Environmental Laws”), except where the failure to
comply would not, singularly or in the aggregate, have a Material Adverse
Effect. To the Company’s knowledge there has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company or any Subsidiary (or, to the Company’s
knowledge, any other entity for whose acts or omissions the Company or any
Subsidiary is or may otherwise be liable) upon any of the property now or
previously owned or leased by the Company or any Subsidiary, or upon any other
property, in violation of any law, statute, ordinance, rule, regulation, order,
judgment, decree or permit or which would, under any law, statute, ordinance,
rule (including rule of common law), regulation, order, judgment, decree or
permit, give rise to any liability, except for any violation or liability which
would not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and there has been no disposal,
discharge, emission or other release of any kind onto such property or into the
environment surrounding such property of any toxic or other wastes or other
hazardous substances with respect to which the Company has knowledge, except for
any such disposal, discharge, emission, or other release of any kind which would
not have, singularly or in the aggregate with all such discharges and other
releases, a Material Adverse Effect. In the ordinary course of business, the
Company and each Subsidiary conducts periodic reviews of the effect of
Environmental Laws on its business and assets, in the course of which it
identifies and

 

11



--------------------------------------------------------------------------------

evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or Governmental Permits issued thereunder,
any related constraints on operating activities and any potential liabilities to
third parties). On the basis of such reviews, the Company and each Subsidiary
has reasonably concluded that such associated costs and liabilities would not
have, singularly or in the aggregate, a Material Adverse Effect.

(bb) The Company and each Subsidiary (i) has timely filed all necessary federal,
state, local and foreign tax returns, and all such returns were true, complete
and correct, (ii) has paid all federal, state, local and foreign taxes,
assessments, governmental or other charges due and payable for which it is
liable, including, without limitation, all sales and use taxes and all taxes
which the Company or any Subsidiary is obligated to withhold from amounts owing
to employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (bb), that would not, singularly
or in the aggregate, have a Material Adverse Effect. Neither the Company nor any
Subsidiary has engaged in any transaction which is a corporate tax shelter or
which could be characterized as such by the Internal Revenue Service or any
other taxing authority. The accruals and reserves on the books and records of
the Company and each Subsidiary in respect of tax liabilities for any taxable
period not yet finally determined are adequate to meet any assessments and
related liabilities for any such period, and since June 30, 2006 the Company and
each Subsidiary has not incurred any liability for taxes other than in the
ordinary course.

(cc) The Company and each Subsidiary carries, or is covered by, insurance
provided by recognized, financially sound and reputable institutions with
policies in such amounts and covering such risks as is reasonably adequate for
the conduct of its business and the value of its properties and as is customary
for companies engaged in similar businesses in similar industries. The Company
has no reason to believe that it or any Subsidiary will not be able (i) to renew
its existing insurance coverage as and when such policies expire or (ii) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect. Neither the Company nor any Subsidiary
has been denied any insurance coverage that it has sought or for which it has
applied.

(dd) The Company and each Subsidiary maintains a system of internal accounting
and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there as been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(ee) The minute books of the Company and each Subsidiary have been made
available to the Placement Agent and counsel for the Placement Agent, and such
books (i) contain a complete summary of all meetings and actions of the board of
directors (including each board committee) and shareholders of the Company and
each Subsidiary (or analogous governing bodies and interest holders, as
applicable) since the time of its respective incorporation or organization
through the date of the latest meeting and action, and (ii) accurately in all
material respects reflect all transactions referred to in such minutes.

 

12



--------------------------------------------------------------------------------

(ff) There is no franchise, lease, contract, agreement or document required by
the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects. Other than as described
in the General Disclosure Package, no such franchise, lease, contract or
agreement has been suspended or terminated for convenience or default by the
Company or any Subsidiary or any of the other parties thereto, and neither the
Company nor any Subsidiary has received notice nor does the Company have any
other knowledge of any such pending or threatened suspension or termination,
except for such pending or threatened suspensions or terminations that would not
reasonably be expected to, singularly or in the aggregate, have a Material
Adverse Effect.

(gg) No relationship, direct or indirect, exists between or among the Company
and any Subsidiary on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any Subsidiary or any of its affiliates
on the other hand, which is required to be described in the General Disclosure
Package and the Prospectus or a document incorporated by reference therein and
which is not so described.

(hh) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any Subsidiary because of the
filing or effectiveness of the Registration Statement or otherwise, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right. Except as described in the General Disclosure Package, there are no
persons with registration rights or similar rights to have any securities
registered by the Company or any Subsidiary under the Securities Act.

(ii) Neither the Company nor any Subsidiary owns any “margin securities” as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System (the “Federal Reserve Board”), and none of the proceeds of the sale of
the Stock will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Stock to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

(jj) Neither the Company nor any Subsidiary is a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Company or the Placement Agent for a brokerage commission, finder’s
fee or like payment in connection with the offering and sale of the Stock or any
transaction contemplated by this Agreement, the Registration Statement, the
General Disclosure Package or the Prospectus.

(kk) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.

(ll) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act.
The Common Stock is registered pursuant to Section 12(g) of the Exchange Act and
is listed on the Nasdaq GM, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the

 

13



--------------------------------------------------------------------------------

Common Stock from the Nasdaq GM, nor has the Company received any notification
that the Commission or the National Association of Securities Dealers, Inc.
(“NASD”) is contemplating terminating such registration or listing. No consent,
approval, authorization or order of, or filing, notification or registration
with, the Nasdaq GM is required for the listing and trading of the Stock on the
Nasdaq GM, except for those obtained or made by the Company in connection with
the Offering and sale of the Stock by the Placement Agent.

(mm) The Company is in compliance with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley Act”) that are then
in effect and is actively taking steps to ensure that it will be in compliance
with other applicable provisions of the Sarbanes-Oxley Act not currently in
effect upon and at all times after the effectiveness of such provisions.

(nn) The Company is in compliance with all applicable corporate governance
requirements set forth in the Nasdaq Marketplace Rules that are then in effect
and is actively taking steps to ensure that it will be in compliance with other
applicable corporate governance requirements set forth in the Nasdaq Marketplace
Rules not currently in effect upon and all times after the effectiveness of such
requirements.

(oo) Neither the Company nor any Subsidiary, to the Company’s knowledge, any
employee or agent of the Company or any Subsidiary, has made any contribution or
other payment to any official of, or candidate for, any federal, state, local or
foreign office in violation of any law (including the Foreign Corrupt Practices
Act of 1977, as amended) or of the character required to be disclosed in the
Registration Statement, the General Disclosure Package or the Prospectus or a
document incorporated by reference therein, which is not so disclosed.

(pp) There are no transactions, arrangements or other relationships between
and/or among the Company or any Subsidiary, any of their affiliates (as such
term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structure finance, special purpose or
limited purpose entity that could reasonably be expected to materially affect
the Company’s or any Subsidiary’s liquidity or the availability of or
requirements for its capital resources required to be described in the General
Disclosure Package and the Prospectus or a document incorporated by reference
therein which have not been described as required.

(qq) There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company or any Subsidiary to or for the benefit of any of
the officers or directors of the Company, any Subsidiary or any of their
respective family members, except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus.

(rr) The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.

(ss) The operations of the Company and each Subsidiary are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending, or to the best knowledge of the
Company, threatened.

(tt) Neither the Company nor any Subsidiary, to the knowledge of the Company,
any director, officer, agent, employee or affiliate of the Company or any
Subsidiary is currently

 

14



--------------------------------------------------------------------------------

subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(uu) Neither the Company, any Subsidiary nor any of their affiliates (within the
meaning of NASD Conduct Rule 2720(b)(1)(a)) directly or indirectly controls, is
controlled by, or is under common control with, or is an associated person
(within the meaning of Article I, Section 1(ee) of the By-laws of the NASD) of,
any member firm of the NASD.

(vv) The Company satisfies the pre-1992 eligibility requirements for the use of
a registration statement on Form S-3 in connection with the Offering
contemplated thereby (the pre-1992 eligibility requirements for the use of the
registration statement on Form S-3 include (i) having a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) having been subject to the Exchange Act reporting
requirements for a period of 36 months).

(ww) No approval of the shareholders of the Company under the rules and
regulations of Nasdaq (including Rule 4350 of the Nasdaq Marketplace Rules) is
required for the Company to issue and deliver to the Purchasers the Stock.

Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.

4. THE CLOSING. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 10:00 A.M., EST time, on May 7, 2007 (the “Closing Date”) at
the office of Morgan Lewis & Bockius LLP, 502 Carnegie Center, Princeton, NJ
08540.

5. FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agent and the Purchasers:

(a) To prepare the Rule 462(b) Registration Statement, if necessary, in a form
approved by the Placement Agent and file such Rule 462(b) Registration Statement
with the Commission on the date hereof; to prepare the Prospectus in a form
approved by the Placement Agent containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on rules 430A,
430B and 430C and to file such Prospectus pursuant to Rule 424(b) of the Rules
and Regulations not later than the second business (2nd) day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A of the Rules and Regulations; to notify the
Placement Agent immediately of the Company’s intention to file or prepare any
supplement or amendment to any Registration Statement or to the Prospectus and
to make no amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which the Placement Agent shall
reasonably object by notice to the Company after a reasonable period to review;
to advise the Placement Agent, promptly after it receives notice thereof, of the
time when any amendment to any Registration Statement has been filed or becomes
effective or any supplement to the General Disclosure Package or the Prospectus
or any amended Prospectus has been filed and to furnish the Placement Agent
copies thereof; to file promptly all material required to be filed by the
Company with the Commission pursuant to Rule 433(d) or 163(b)(2), as the case
may be; to file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus (or in

 

15



--------------------------------------------------------------------------------

lieu thereof, the notice referred to in Rule 173(a) of the Rules and
Regulations) is required in connection with the offering or sale of the Stock;
to advise the Placement Agent, promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of any Preliminary Prospectus, any Issuer Free Writing
Prospectus or the Prospectus, of the suspension of the qualification of the
Stock for offering or sale in any jurisdiction, of the initiation or threatening
of any proceeding for any such purpose, or of any request by the Commission for
the amending or supplementing of the Registration Statement, the General
Disclosure Package or the Prospectus or for additional information; and, in the
event of the issuance of any stop order or of any order preventing or suspending
the use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus or suspending any such qualification, and promptly to use its best
efforts to obtain the withdrawal of such order.

(b) The Company represents and agrees that, unless it obtains the prior consent
of the Placement Agent, it has not made and will not, make any offer relating to
the Stock that would constitute a “free writing prospectus” as defined in Rule
405 of the Rules and Regulations unless the prior written consent of the
Placement Agent has been received (each, a “Permitted Free Writing Prospectus”);
provided that the prior written consent of the Placement Agent hereto shall be
deemed to have been given in respect of the Issuer Free Writing Prospectus[es]
included in Schedule A hereto. The Company represents that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an Issuer
Free Writing Prospectus, comply with the requirements of Rules 164 and 433 of
the Rules and Regulations applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and will not take any action that would result in
the Placement Agent or the Company being required to file with the Commission
pursuant to Rule 433(d) of the Rules and Regulations a free writing prospectus
prepared by or on behalf of such Placement Agent that such Placement Agent
otherwise would not have been required to file thereunder.

(c) If at any time when a Prospectus relating to the Stock is required to be
delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agent, and upon the Placement Agent’s request, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request. The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent.

(d) If the General Disclosure Package is being used to solicit offers to buy the
Stock at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or modified, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission

 

16



--------------------------------------------------------------------------------

(if required) and furnish to the Placement Agent and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances then prevailing, be misleading or conflict with the
Registration Statement then on file, or so that the General Disclosure Package
will comply with law.

(e) If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or will conflict with the information contained in
the Registration Statement, Pricing Prospectus or Prospectus, including any
document incorporated by reference therein and any prospectus supplement deemed
to be a part thereof and not superseded or modified or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading, the Company has promptly notified or will
promptly notify the Placement Agent so that any use of the Issuer Free Writing
Prospectus may cease until it is amended or supplemented and has promptly
amended or will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus in reliance upon, and in conformity
with, written information furnished to the Company by the Placement Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agent’s Information (as defined in Section 17).

(f) To furnish promptly to the Placement Agent and to counsel for the Placement
Agent a signed copy of the Registration Statement as originally filed with the
Commission, and of each amendment thereto filed with the Commission, including
all consents and exhibits filed therewith.

(g) To deliver promptly to the Placement Agent in New York City such number of
the following documents as the Placement Agent shall reasonably request:
(i) conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) each Preliminary Prospectus,
(iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the delivery of
the documents referred to in clauses (i), (ii), (iii) and (iv) of this paragraph
(g) to be made not later than 10:00 A.M., New York time, on the business day
following the execution and delivery of this Agreement), (v) conformed copies of
any amendment to the Registration Statement (excluding exhibits), (vi) any
amendment or supplement to the General Disclosure Package or the Prospectus (the
delivery of the documents referred to in clauses (v) and (vi) of this paragraph
(g) to be made not later than 10:00 A.M., New York City time, on the business
day following the date of such amendment or supplement) and (vii) any document
incorporated by reference in the General Disclosure Package or the Prospectus
(excluding exhibits thereto) (the delivery of the documents referred to in
clause (vi) of this paragraph (g) to be made not later than 10:00 A.M., New York
City time, on the business day following the date of such document).

(h) To take promptly from time to time such actions as the Placement Agent may
reasonably request to qualify the Stock for offering and sale in connection with
the Offering under the securities or Blue Sky laws of such jurisdictions
(domestic or foreign) as the Placement Agent may reasonably designate and to
continue such qualifications in effect, and to comply with such laws, for so
long as required to permit the offer and sale of Stock in such jurisdictions;
provided that the Company and each Subsidiary shall not be obligated to qualify
as foreign corporations in any jurisdiction in which they are not so qualified
or to file a general consent to service of process in any jurisdiction.

 

17



--------------------------------------------------------------------------------

(i) That the Company will not, for a period of ninety (90) days from the date of
the Prospectus, (the “Lock-Up Period”) without the prior written consent of LCM,
directly or indirectly offer, sell, assign, transfer, pledge, contract to sell,
or otherwise dispose of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, other than the
Company’s sale of the Stock hereunder and the issuance of restricted Common
Stock or options to acquire Common Stock pursuant to the Company’s employee
benefit plans, qualified stock option plans or other employee compensation plans
as such plans are in existence on the date hereof and described in the
Prospectus and the issuance of Common Stock pursuant to the valid exercises of
options, warrants or rights outstanding on the date hereof. Notwithstanding the
foregoing, the Company shall not be precluded from issuing equity securities or
agreeing to issue equity securities (including any securities convertible into
or exchangeable for equity securities of the Company) to any third party to
which the Company licenses or otherwise transfers any of its intellectual
property or other proprietary assets. The Company will cause each executive
officer, director, shareholder, optionholder and warrantholder listed in
Schedule B to furnish to the Placement Agent, prior to the Closing Date, a
letter, substantially in the form of Exhibit B hereto, pursuant to which each
such person shall agree, among other things, not to directly or indirectly
offer, sell, assign, transfer, pledge, contract to sell, or otherwise dispose
of, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, not to engage in any swap or other agreement
or arrangement that transfers, in whole or in part, directly or indirectly, the
economic risk of ownership of Common Stock or any such securities and not to
engage in any short selling of any Common Stock or any such securities, during
the Lock-Up Period, without the prior written consent of LCM. The Company also
agrees that during such period, the Company will not file any registration
statement, preliminary prospectus or prospectus, or any amendment or supplement
thereto, under the Securities Act for any such transaction or which registers,
or offers for sale, Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, except for a registration
statement on Form S-8 relating to employee benefit plans. The Company hereby
agrees that (i) if it issues an earnings release or material news, or if a
material event relating to the Company occurs, during the last seventeen
(17) days of the Lock-Up Period, or (ii) if prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the Lock-Up
Period, the restrictions imposed by this paragraph (i) or the letter shall
continue to apply until the expiration of the eighteen (18)-day period beginning
on the issuance of the earnings release or the occurrence of the material news
or material event.

(j) To supply the Placement Agent with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Stock under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.

(k) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent which consent shall not be unreasonably withheld,
unless in the judgment of the Company and its counsel, and after notification to
the Placement Agent, such press release or communication is required by law.

(l) Until the Placement Agent shall have notified the Company of the completion
of the offering of the Stock, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with one or more other persons, bid for or purchase, for any
account in which it or any of its affiliated purchasers has a beneficial
interest, any Stock, or attempt to induce any person to purchase any Stock; and
not to, and to cause its affiliated purchasers not to, make bids or purchase for
the purpose of creating actual, or apparent, active trading in or of raising the
price of the Stock.

 

18



--------------------------------------------------------------------------------

(m) Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented pursuant to Section 5.

(n) To at all times materially comply with all applicable provisions of the
Sarbanes-Oxley Act in effect from time to time.

(o) To apply the net proceeds from the sale of the Stock as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading “Use of Proceeds.”

(p) To use its best efforts to maintain the quotation of the Stock on the Nasdaq
GM.

(q) To use its best efforts to do and perform all things required to be done or
performed under this Agreement by the Company prior to the Closing Date and to
satisfy all conditions precedent to the delivery of the Stock.

6. PAYMENT OF EXPENSES. The Company agrees to pay, or reimburse if paid by the
Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Stock to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the Registration of the Stock under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein and the costs
of printing, reproducing and distributing any transaction document by mail,
telex or other means of communications; (d) the fees and expenses (including
related fees and expenses of counsel for the Placement Agent) incurred in
connection with securing any required review by the NASD of the terms of the
sale of the Stock and any filings made with the NASD; (e) any applicable
listing, quotation or other fees; (f) the fees and expenses (including related
fees and expenses of counsel to the Placement Agent) of qualifying the Stock
under the securities laws of the several jurisdictions as provided in Section
5(h) and of preparing, printing and distributing wrappers, Blue Sky Memoranda
and Legal Investment Surveys; (g) the cost of preparing and printing stock
certificates; (h) all fees and expenses of the registrar and transfer agent of
the Stock; (i) the fees, disbursements and expenses of counsel to the Placement
Agent not to exceed $75,000 and (j) all other costs and expenses incident to the
offering of the Stock or the performance of the obligations of the Company under
this Agreement (including, without limitation, the fees and expenses of the
Company’s counsel and the Company’s independent accountants and the travel and
other expenses incurred by Company personnel in connection with any “road show”
including, without limitation, any expenses advanced by the Placement Agent on
the Company’s behalf not to exceed $15,000 (which will be promptly reimbursed)).

7. CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENT AND THE PURCHASERS, AND
THE SALE OF THE STOCK. The respective obligations of the Placement Agent
hereunder and the Purchasers under the Subscription Agreements, and the Closing
of the sale of the Stock, are subject to the accuracy, when made and on the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

(a) No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, the Prospectus or any Permitted Free Writing Prospectus
or any part thereof shall have been issued and no proceedings for that purpose
or pursuant to Section 8A under the Securities Act shall have been initiated or
threatened by the Commission, and all requests for additional information on the
part of the Commission (to be included or incorporated by reference in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Commission; the Rule 462(b)
Registration Statement, if any, each

 

19



--------------------------------------------------------------------------------

Issuer Free Writing Prospectus, if any, and the Prospectus shall have been filed
with the Commission within the applicable time period prescribed for such filing
by, and in compliance with, the Rules and Regulations and in accordance with
Section 5(a), and the Rule 462(b) Registration Statement, if any, shall have
become effective immediately upon its filing with the Commission.

(b) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement or any amendment
or supplement thereto contains an untrue statement of a fact which, in the
opinion of counsel for the Placement Agent, is material or omits to state any
fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading, or
that the General Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus or any amendment or supplement thereto contains an untrue statement
of fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary in
order to make the statements, in the light of the circumstances in which they
were made, not misleading.

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Escrow Agreement, the Stock, the Registration Statement, the
General Disclosure Package, each Issuer Free Writing Prospectus, if any, and the
Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

(d) Morgan Lewis & Bockius LLP shall have furnished to the Placement Agent such
counsel’s written opinion, as counsel to the Company, addressed to the Placement
Agent, dated the Closing Date, in the form attached hereto as Exhibit D.

Such counsel shall also have furnished to the Placement Agent a written
statement, addressed to the Placement Agent and dated the Closing Date, in form
and substance satisfactory to the Placement Agent, to the effect that (x) such
counsel has acted as counsel to the Company in connection with the preparation
of the Registration Statement, the General Disclosure Package and the
Prospectus, and each amendment or supplement thereto made by the Company prior
to the Closing Date, (y) based on such counsel’s examination of the Registration
Statement, the General Disclosure Package and the Prospectus, and each amendment
or supplement thereto made by the Company prior to the Closing Date and the
documents incorporated by reference in the General Disclosure Package or the
Prospectus and any further amendment or supplement to any such incorporated
document made by the Company prior to the Closing Date, and such counsel’s
investigations made in connection with the preparation of the Registration
Statement, the General Disclosure Package and the Prospectus, and each amendment
or supplement thereto made by the Company prior to the Closing Date, and
“conferences with certain officers and employees of and with auditors for and
counsel to the Company,” such counsel has no reason to believe that (I) the
Registration Statement or any amendment thereto, at the Applicable Time as of
the date of this Agreement, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or that the Prospectus or
any amendment or supplement thereto, at the respective date thereof or at the
Closing Date, contained or contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, the documents included in the General Disclosure Package, all
considered together, as of the Applicable Time, contained or contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were

 

20



--------------------------------------------------------------------------------

made, not misleading, or (II) any document incorporated by reference in the
Prospectus or any further amendment or supplement to any such incorporated
document made by the Company prior to the Closing Date, when they became
effective or were filed with the Commission, as the case may be, contained, in
the case of a registration statement which became effective under the Securities
Act, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading, or, in the case of other documents which were filed
under the Exchange Act with the Commission, any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that such counsel need express no opinion as
to the financial statements or other financial data contained in the
Registration Statement, the General Disclosure Package, or the Prospectus, or an
incorporated document. The foregoing statement may be qualified by a statement
to the effect that such counsel has not independently verified the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the General Disclosure Package or the Prospectus and takes no
responsibility therefor except to the extent set forth in the opinion described
above.

(e) Rossi, Kimms & McDowell LLP shall have furnished to the Placement Agent,
such counsel’s written opinion, as intellectual property counsel to the Company,
addressed to the Placement Agent, dated the Closing Date, in the form attached
hereto as Exhibit E.

(f) The Placement Agent shall have received from Thelen Reid Brown Raysman &
Steiner LLP, counsel for the Placement Agent, such opinion or opinions, dated
the Closing Date, with respect to such matters as the Placement Agent may
reasonably require, and the Company shall have furnished to such counsel such
documents as they request for enabling them to pass upon such matters.

(g) Simultaneously with the execution of this Agreement, the Placement Agent
shall have received from Ernst & Young LLP a letter, addressed to the Placement
Agent, executed and dated such date, in form and substance satisfactory to the
Placement Agent (i) confirming that they are an independent registered
accounting firm with respect to the Company and each Subsidiary within the
meaning of the Securities Act and the Rules and Regulations and PCAOB and
(ii) stating the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus.

(h) On the effective date of any post-effective amendment to any Registration
Statement and on the Closing Date, the Placement Agent shall have received a
letter (the “Bring-Down Letter”) from Ernst & Young LLP addressed to the
Placement Agent and dated the Closing Date confirming, as of the date of the
Bring-Down Letter (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the General Disclosure Package and the Prospectus, as the case may be, as of
a date not more than three (3) business days prior to the date of the Bring-Down
Letter), the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial information and other matters covered by its letter delivered to the
Placement Agent concurrently with the execution of this Agreement pursuant to
paragraph (h) of this Section 7.

(i) The Company shall have furnished to the Placement Agent a certificate, dated
the Closing Date, of its Chairman of the Board, its President or a Vice
President and its chief financial officer stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Prospectus and, in their opinion,
the Registration Statement and each amendment thereto, at the Applicable Time

 

21



--------------------------------------------------------------------------------

and as of the date of this Agreement and as of the Closing Date did not include
any untrue statement of a material fact and did not omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the General Disclosure Package, as of the Applicable Time
and as of the Closing Date, any Permitted Free Writing Prospectus as of its date
and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the Initial Registration Statement, no event has occurred
which should have been set forth in a supplement or amendment to the
Registration Statement, the General Disclosure Package or the Prospectus,
(iii) to the best of their knowledge after reasonable investigation, as of the
Closing Date, the representations and warranties of the Company in this
Agreement are true and correct and the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date, and (iv) there has not been, subsequent to the
date of the most recent audited financial statements included or incorporated by
reference in the General Disclosure Package, any material adverse change in the
financial position or results of operations of the Company or any Subsidiary, or
any change or development that, singularly or in the aggregate, would involve a
material adverse change or a prospective material adverse change, in or
affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company and each Subsidiary, except as set
forth in the Prospectus.

(j) Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any
Subsidiary shall have sustained any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in the General Disclosure Package, and (ii) there
shall not have been any change in the capital stock or long-term debt of the
Company or any Subsidiary, or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and any Subsidiary, otherwise than as set forth in the General Disclosure
Package, the effect of which, in any such case described in clause (i) or
(ii) of this paragraph (k), is, in the judgment of the Placement Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Stock on the terms and in the manner contemplated in
the General Disclosure Package.

(k) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Stock or materially and
adversely affect or potentially materially and adversely affect the business or
operations of the Company or any Subsidiary; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Stock or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or any Subsidiary.

(l) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the Company’s corporate credit rating or the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization,” as that term is defined by the Commission for
purposes of Rule 436(g)(2) of the Rules and Regulations and (ii) no such
organization shall have publicly announced that it has under surveillance or
review (other than an announcement with positive implications of a possible
upgrading), the Company’s corporate credit rating or the rating of any of the
Company’s debt securities.

 

22



--------------------------------------------------------------------------------

(m) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq GM or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Stock on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.

(n) The Nasdaq GM shall have approved the Stock for inclusion therein, subject
only to official notice of issuance.

(o) The Placement Agent shall have received the written agreements,
substantially in the form of Exhibit B hereto, of the executive officers,
directors, shareholders, optionholders and warrantholders of the Company listed
in Schedule B to this Agreement.

(p) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.

(q) The Company shall have entered into the Escrow Agreement and such agreement
shall be in full force and effect.

(r) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, opinions, certificates (including a Secretary’s
Certificate), letters or documents as the Placement Agent shall have reasonably
requested.

(s) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K including as an exhibit thereto this Agreement.

(t) On the date of its first use, if any, the Company shall have prepared and
filed with the Commission an Issuer Free Writing Prospectus, substantially in
the form attached hereto as Exhibit C.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

8. INDEMNIFICATION AND CONTRIBUTION.

(a) The Company shall indemnify and hold harmless the Placement Agent, its
affiliates and each of its and their respective directors, officers, members,
employees, representatives and agents (including, without limitation Lazard
Frères & Co. LLC, (which will provide services to the Placement Agent) and its
affiliates, and each of its and their respective directors, officers, members,
employees, representatives and agents and each person, if any, who controls
Lazard Frères & Co. LLC within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and each person, if any, who controls the
Placement Agent within the meaning of Section 15 of the Securities Act of or
Section 20 of the Exchange Act

 

23



--------------------------------------------------------------------------------

(collectively the “Placement Agent Indemnified Parties,” and each a “Placement
Agent Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Placement Agent Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, expense, liability, action, investigation or proceeding arises out of or
is based upon (A) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, (B) the omission or alleged omission to state in any
Preliminary Prospectus, any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) of the Rules
and Regulations, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (C) any material breach of the representations and
warranties of the Company contained herein, failure of the Company to materially
perform its obligations hereunder or pursuant to any law, any act or failure to
act, or any alleged act or failure to act, by the Placement Agent in connection
with, or relating in any manner to, the Stock, the Escrow Agreement or the
Offering, and which is included as part of or referred to in any loss, claim,
damage, expense, liability, action, investigation or proceeding arising out of
or based upon matters covered by subclause (A), (B) or (C) above of this
Section 8(a) (provided that the Company shall not be liable in the case of any
matter covered by this subclause (C) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such loss, claim,
damage, expense or liability resulted directly from any such act or failure to
act undertaken or omitted to be taken by such Placement Agent through its gross
negligence or willful misconduct), and shall reimburse the Placement Agent
Indemnified Party promptly upon demand for any legal fees or other expenses
reasonably incurred by that Placement Agent Indemnified Party in connection with
investigating, or preparing to defend, or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon an untrue
statement or alleged untrue statement in, or omission or alleged omission from
any Preliminary Prospectus, any Registration Statement or the Prospectus, or any
such amendment or supplement thereto, or any Issuer Free Writing Prospectus made
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein, which information
the parties hereto agree is limited to the Placement Agent’s Information (as
defined in Section 17). This indemnity agreement is not exclusive and will be in
addition to any liability, which the Company might otherwise have and shall not
limit any rights or remedies which may otherwise be available at law or in
equity to each Placement Agent Indemnified Party.

(b) The Placement Agent shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or

 

24



--------------------------------------------------------------------------------

required to be filed pursuant to Rule 433(d) of the Rules and Regulations, any
Registration Statement or the Prospectus, or in any amendment or supplement
thereto, or (ii) the omission or alleged omission to state in any Preliminary
Prospectus, any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) of the Rules and Regulations,
any Registration Statement or the Prospectus, or in any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by the Placement Agent specifically for use therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information as defined in Section 17, and shall reimburse the Company for any
legal or other expenses reasonably incurred by such party in connection with
investigating or preparing to defend or defending against or appearing as third
party witness in connection with any such loss, claim, damage, liability,
action, investigation or proceeding, as such fees and expenses are incurred.
Notwithstanding the provisions of this Section 8(b), in no event shall any
indemnity by the Placement Agent under this Section 8(b) exceed the total
compensation received by such Placement Agent in accordance with Section 2.5.
This indemnity agreement is not exclusive and will be in addition to any
liability, which the Placement Agent Indemnified Party might otherwise have and
shall not limit any rights or remedies which may otherwise be available at law
or in equity to the Company Indemnified Party.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) or Section 2.6 or
Placement Agent in the case of a claim for indemnification under Section 8(b),
(ii) such indemnified party shall have been advised by its counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party has failed to assume the defense of such action and employ
counsel reasonably satisfactory to the indemnified party within a reasonable
period of time after notice of the commencement of the action or the
indemnifying party does not diligently defend the action after assumption of the
defense, in which case, if such indemnified party notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of (or, in the case of a failure to diligently

 

25



--------------------------------------------------------------------------------

defend the action after assumption of the defense, to continue to defend) such
action on behalf of such indemnified party and the indemnifying party shall be
responsible for legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action; provided,
however, that the indemnifying party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all such indemnified parties (in addition to any local
counsel), which firm shall be designated in writing by Placement Agent if the
indemnified parties under this Section 8 consist of any Placement Agent
Indemnified Party or by the Company if the indemnified parties under this
Section 8 consist of any Company Indemnified Parties. Subject to this
Section 8(c), the amount payable by an indemnifying party under Section 8 shall
include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing. No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 8 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
In addition, if at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by such indemnifying party of the request for reimbursement,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.

(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or
Section 8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand from the offering of the Stock, or (ii) if the allocation provided by
clause (i) of this Section 8(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 8(d) but also the relative fault of the Company
on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations. The
relative benefits

 

26



--------------------------------------------------------------------------------

received by the Company on the one hand and the Placement Agent on the other
with respect to such offering shall be deemed to be in the same proportion as
the total net proceeds from the offering of the Stock purchased under this
Agreement (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Placement Agent in connection with the
Offering, in each case as set forth in the table on the cover page of the
Prospectus. The relative fault of the Company on the one hand and the Placement
Agent on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Placement Agent on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement, omission, act or
failure to act; provided that the parties hereto agree that the written
information furnished to the Company by the Placement Agent for use in any
Preliminary Prospectus, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto, consists solely of the Placement Agent’s
Information as defined in Section 17. The Company and the Placement Agent agree
that it would not be just and equitable if contributions pursuant to this
Section 8(d) were to be determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage, expense, liability, action, investigation or
proceeding referred to above in this Section 8(d) shall be deemed to include,
for purposes of this Section 8(d), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating, preparing
to defend or defending against or appearing as a third party witness in respect
of, or otherwise incurred in connection with, any such loss, claim, damage,
expense, liability, action, investigation or proceeding. Notwithstanding the
provisions of this Section 8(d), the Placement Agent shall not be required to
contribute any amount in excess of the total compensation received by the
Placement Agent in accordance with Section 2.5 less the amount of any damages
which the Placement Agent has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement, omission or alleged omission, act or
alleged act or failure to act or alleged failure to act. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

9. TERMINATION. The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agent, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Stock if, prior to that time, any of the
events described in Sections 7(j), 7(l) or 7(m) have occurred or if the
Purchasers shall decline to purchase the Stock for any reason permitted under
this Agreement or the Subscription Agreements.

10. REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES. Notwithstanding anything to the
contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Stock for
delivery to the Purchasers for any reason not permitted under this Agreement,
(c) the Purchasers shall decline to purchase the Stock for any reason permitted
under this Agreement or (d) the sale of the Stock is not consummated because any
condition to the obligations of the Purchasers or the Placement Agent set forth
herein is not satisfied or because of the refusal, inability or failure on the
part of the Company to perform any agreement herein or to satisfy any condition
or to comply with the provisions hereof, other than by reason of default by the
Placement Agent, then in addition to the payment of amounts in accordance with
Section 6, the Company shall reimburse the Placement Agent for the fees and
expenses of the Placement Agent’s counsel and for such other out-of-pocket
expenses as shall have been reasonably incurred by them in connection with this
Agreement and the proposed purchase of the Stock, and upon demand the Company
shall pay the full amount thereof to the Placement Agent.

 

27



--------------------------------------------------------------------------------

11. ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees that:

(a) the Placement Agent’s responsibility to the Company is solely contractual in
nature, the Placement Agent has been retained solely to act as placement agent
in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agent or Lazard Frères & Co. LLC has advised or is
advising the Company on other matters;

(b) the price of the Stock set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Placement
Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) it has been advised that the Placement Agent and Lazard Frères & Co. LLC and
their affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Placement Agent has
no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and

(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

12. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Company,
and their respective successors and assigns. This Agreement shall also inure to
the benefit of Lazard Frères & Co. LLC, the Purchasers, and each of their
respective successors and assigns, which shall be third party beneficiaries
hereof. Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, other than the persons mentioned in the preceding
sentences, any legal or equitable right, remedy or claim under or in respect of
this Agreement, or any provisions herein contained, this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of such persons and for the benefit of no other person; except
that the representations, warranties, covenants, agreements and indemnities of
the Company contained in this Agreement shall also be for the benefit of the
Placement Agent Indemnified Parties and the indemnities of the Placement Agent
shall be for the benefit of the Company Indemnified Parties. It is understood
that the Placement Agent’s responsibility to the Company is solely contractual
in nature and the Placement Agent does not owe the Company, or any other party,
any fiduciary duty as a result of this Agreement.

13. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Stock.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Sections 9 or 10, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.

14. NOTICES. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to the Placement Agent, shall be delivered or sent by mail, telex,
facsimile transmission or overnight courier to Lazard Capital Markets LLC, 30
Rockefeller Plaza, New York, New York 10020, Attention: General Counsel,
Facsimile: (212) 830-3615; and

 

28



--------------------------------------------------------------------------------

(b) if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or overnight courier to Immunomedics, Inc., 300 American Road,
Morris Plains, New Jersey 07950, Attention: Gerard Gorman, Senior VP, Finance
and Business and CFO, Fax: (973) 605-8282.

provided, however, that any notice to the Placement Agent pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to the
Placement Agent at its address set forth in its acceptance telex to the
Placement Agent, which address will be supplied to any other party hereto by the
Placement Agent upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof.

15. DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, “business day”
means any day on which the New York Stock Exchange, Inc. is open for trading.

16. GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law. No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent. The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such legal proceeding
brought in any such court shall be conclusive and binding upon the Company and
the Placement Agent and may be enforced in any other courts in the jurisdiction
of which the Company is or may be subject, by suit upon such judgment.

17. PLACEMENT AGENT’S INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus: (i) the last
paragraph on the front cover page concerning the terms of the offering by the
Placement Agent; and (ii) the statements concerning the Placement Agent
contained in the first and sixth paragraphs under the heading “Plan of
Distribution.”

18. PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

19. GENERAL. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Placement Agent.

20. COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, IMMUNOMEDICS, INC. By:  

 

  Name:     Title:    

Accepted as of the date

first above written:

 

LAZARD CAPITAL MARKETS LLC By:  

 

  Name:     Title:    

 

30



--------------------------------------------------------------------------------

SCHEDULE A

General Use Free Writing Prospectuses

Final Pricing Terms, dated May 1, 2007

 

31



--------------------------------------------------------------------------------

SCHEDULE B

David M. Goldenberg

Cynthia L. Sullivan

Marvin E. Jaffe

Morton Coleman

Mary Paetzold

Brian A. Markison

Don C. Stark

Gerard G. Gorman



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Subscription Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Lock-Up Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Issuer Free Writing Prospectus]



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Company Counsel Opinion]



--------------------------------------------------------------------------------

EXHIBIT E

[Form of IP Opinion - Rossi, Kimms and McDowell, LLP]